     Case 5:20-cv-00530-RSWL-KK Document 29 Filed 09/23/20 Page 1 of 2 Page ID #:100



                                                                          JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12      JAMES RUTHERFORD, an               Case No. 5:20-cv-00530-RSWL (KKx)
13      individual,
14                                             ORDER DISMISSAL WITH
        Plaintiff,                             PREJUDICE
15
        v.
16

17      ABDALLAH HOURANY, an
        individual; RUFKA HOURANY,
18      an individual; and DOES 1-10,
19      inclusive,
20      Defendants.
21

22

23

24

25

26

27
                                           1
28
                              ORDER DISMISSAL WITH
                                   PREJUDICE
     Case 5:20-cv-00530-RSWL-KK Document 29 Filed 09/23/20 Page 2 of 2 Page ID #:101


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Abdallah
 3
      Hourany and Rufka Hourany (“Defendants”), the Court hereby enters a dismissal
 4

 5    with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.

 6    Each party shall bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
     DATED: September 23, 2020
10                                               s/RONALD S.W. LEW
11                                               RONALD S.W. LEW
                                                 UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                          2
28
                                 ORDER DISMISSAL WITH
                                      PREJUDICE
